Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 discloses a learning method for detection of anomalies implemented on a microcontroller comprising at least one memory, the microcontroller being configured to receive data sets coming from at least one sensor, the memory being configured to store a maximum number of categories, a category comprising at least a signature and an occurrence, the method comprising: as long as a rate of progress is less than a progress threshold, for each data set of a set of data sets: storing the data set in the memory;  calculating a signature of the data set;  if there exists at least one category stored in the memory: 1. calculating a similarity measurement between the signature of the data set and the signature of each category and selection of the maximum similarity measurement: a. if the maximum similarity measurement meets a condition of updating, updating the corresponding category from the data set; b. if not: i. if the number of categories stored in the memory is less than the maximum number of categories, creating a category from the data set in the memory; ii. if not, selection of the category having a minimum occurrence; 1. if the minimum occurrence meets a condition of occurrence, deleting the corresponding category and creating a category from the data set in the memory; 2. if not, selecting the two categories of which the signatures have a maximum similarity measurement, creating a single category by merging the two selected categories and creating a category from the data set in the memory; o if no category exists, creating a category from the data set in the memory; o deleting the data set from the memory and updating the rate of progress.
Prior art fails to disclose: calculating a similarity measurement between the signature of the data set and the signature of each category and selection of the maximum similarity measurement: a. if the maximum similarity measurement meets a condition of updating, updating the corresponding category from the data set; b. if not: i. if the number of categories stored in the memory is less than the 
Independent claim 5 discloses a method for detecting anomalies implemented on a microcontroller comprising at least one memory, the microcontroller being configured to receive data sets coming from at least one sensor, the memory being configured to store a maximum number of categories, a category comprising at least a signature and an occurrence, the method comprising the steps of the learning method according to claim 1 followed by the following steps: - for each data set received: o storing the data set in the memory; o calculating the signature of the data set; selecting the category of maximum occurrence and calculating the similarity measurement between the signature of the data set and the signature of the selected category: 1. if the similarity measurement meets a condition of normality, deleting the data set from the memory; 2. if not, if categories remain for which no similarity measurement has been calculated with the signature of the data set and if the similarity measurements calculated previously do not meet the condition of normality: a. selecting the category having an occurrence equal to or immediately lower than the occurrence of the category of which the signature has been used to calculate the preceding similarity measurement and calculating the similarity measurement between the signature of the data set and the signature of the selected category; b. if the similarity measurement meets the condition of normality, deleting the data set from the memory; 3. if 
Prior art fails to disclose: selecting the category of maximum occurrence and calculating the similarity measurement between the signature of the data set and the signature of the selected category: 1. if the similarity measurement meets a condition of normality, deleting the data set from the memory; 2. if not, if categories remain for which no similarity measurement has been calculated with the signature of the data set and if the similarity measurements calculated previously do not meet the condition of normality: a. selecting the category having an occurrence equal to or immediately lower than the occurrence of the category of which the signature has been used to calculate the preceding similarity measurement and calculating the similarity measurement between the signature of the data set and the signature of the selected category; b. if the similarity measurement meets the condition of normality, deleting the data set from the memory; 3. if none of the similarity measurements calculated previously meets the condition of normality, detec-ting an anomaly and deleting the data set from the memory. These limitations in combination with the claim as a whole are patentably distinct over the prior art of record.
Prior art Harsha (US 2018/0181611) discloses a method and apparatus for detecting anomalies in electronic data. The apparatus includes a signature generator to generate a signature of context information for electronic transactions and to query a memorybase of previously received electronic transactions to identify a first entity associated with a subset of historical transactions that are associated with the signature, a neighborhood generator to query the memorybase to generate a neighborhood for the first entity, a target category identifier to determine a target category value for entities included in the neighborhood, and an anomaly detector to determine a score for the first entity based on the target category value and to present an alert indicating that the first entity is anomalous based on the score (Abstract).

Prior art Yen (US 2010/0058469) discloses techniques for distributing information about possible anomalies in a network. A sensor in a network may detect packets with payloads that match an anomaly signature. Address dispersion information, for example, in the form of source and address bitmaps, may be gathered at the sensor. The address dispersion information may be distributed to one or more peer sensors if the information indicates that the number of different addresses of the detected matching packets exceeds a threshold (Abstract).
Prior art Chen (US 8,185,781) disclose diagnosing a detected failure in a computer system. The method comprises comparing a failure signature of the detected failure to an archived failure signature contained in a database to determine if the archived failure signature matches the failure signature of the detected failure. If the archived failure signature matches the failure signature of the detected failure, an archived solution is applied to the computer system that resolves the detected failure, the archived solution corresponding to a solution used to resolve a previously detected computer system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113